
	

115 S2846 IS: Military Family Prevention, Response, and Other Training to End Military Family Abuse and Connect Communities Today Act
U.S. Senate
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2846
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2018
			Mrs. Gillibrand (for herself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To provide for multidisciplinary teams for military installations on child abuse and other domestic
			 violence, to require a pilot program on nurse home visits to reduce child
			 abuse and improve safe childcare among military families, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Military Family Prevention, Response, and Other Training to End Military Family Abuse and Connect Communities Today Act or Military Family PROTECT Act.
		2.Multidisciplinary teams for military installations on child abuse and other domestic violence
			(a)Multidisciplinary teams required
 (1)In generalUnder regulations prescribed by each Secretary concerned, there shall be established and maintained for each military installation, except as provided in paragraph (2), one or more multidisciplinary teams on child abuse and other domestic violence for the purposes specified in subsection (b).
 (2)Single team for proximate installationsA single multidiscipinary team described in paragraph (1) may be established and maintained under this subsection for two or more military installations in proximity with one another if the Secretary concerned determines, in consultation with the Secretary of Defense, that a single team for such installations suffices to carry out the purposes of such teams under subsection (b) for such installations.
 (b)PurposesThe purposes of each multidisciplinary team maintained pursuant to subsection (a) shall be as follows:
 (1)To provide for the sharing of information among such team and other appropriate personnel on the installation or installations concerned regarding the progress of investigations into and resolutions of incidents of child abuse and other domestic violence involving members of the Armed Forces stationed at or otherwise assigned to the installation or installations.
 (2)To provide for and enhance collaborative efforts among such team and other appropriate personnel of the installation or installations regarding investigations into and resolutions of such incidents.
 (3)To enhance the social services available to military families at the installation or installations in connection with such incidents, including through the enhancement of cooperation among specialists and other personnel providing such services to such military families in connection with such incidents.
 (4)To carry out such other duties regarding the response to child abuse and other domestic violence at the installation or installations as the Secretary concerned considers appropriate for such purposes.
				(c)Personnel
 (1)In generalEach multidisciplinary team maintained pursuant to subsection (a) shall be composed of the following:
 (A)One or more judge advocates. (B)Appropriate personnel of one or more military criminal investigation services.
 (C)Appropriate mental health professionals. (D)Appropriate medical personnel.
 (E)Family advocacy case workers. (F)Such other personnel as the Secretary or Secretaries concerned consider appropriate.
 (2)Expertise and trainingAny individual assigned to a multidisciplinary team shall possess such expertise, and shall undertake such training as is required to maintain such expertise, as the Secretary concerned shall specify for purposes of this section in order to ensure that members of the team remain appropriately qualified to carry out the purposes of the team under this section. The training and expertise so specified shall include training and expertise on special victims' crimes, including child abuse and other domestic violence.
 (d)Ongoing responsibilitiesEach multidisciplinary team maintained pursuant to subsection (a) shall do the following: (1)Meet on a regular basis to review ongoing cases.
 (2)Undertake training of team members on their various disciplines, including through the use of civilian experts to provide such training.
 (3)Enter into memoranda of understanding among team members regarding team goals, to define roles and responsibilities of team members (including goals of training), to specify the frequency and schedule of team meetings, to ensure protection of confidentiality in team activities, and to specify protocols and procedures for notification and response to incidents of child abuse and other domestic violence (including reporting to local civilian authorities) and the use of child forensic interviews, forensic medical examinations, safety measures, and support services in connection with such incidents.
				(e)Coordination and collaboration with non-Military resources
 (1)Use of community resources serving installationsIn providing under this section for a multidisciplinary team for a military installation or installations that benefit from services or resources on child abuse or other domestic violence that are provided by civilian entities in the vicinity of the installation or installations, the Secretary concerned may take the availability of such services or resources to the installation or installations into account in providing for the composition and duties of the team.
 (2)Best practicesThe Secretaries concerned shall take appropriate actions to ensure that multidisciplinary teams maintained pursuant to subsection (a) remain fully and currently apprised of best practices in the civilian sector on investigations into and resolutions of incidents of child abuse and other domestic violence and on the social services provided in connection with such incidents.
 (3)CollaborationIn providing for the enhancement of social services available to military families in accordance with subsection (b)(3), the Secretaries concerned shall permit, facilitate, and encourage multidisciplinary teams to collaborate with appropriate civilian agencies in the vicinity of the military installations concerned with regard to availability, provision, and use of such services to and by such families.
 (f)Annual reportNot later than February 28 each year, each Secretary concerned shall submit to Congress a report on the activities of multidisciplinary teams maintained pursuant to subsection (a) under the jurisdiction of such Secretary during the preceding year. Each report shall set forth, for the period covered by such report, the following:
 (1)A summary description of the activities of the multidisciplinary teams concerned, including the number and composition of such teams, the recurring activities of such teams, and any notable achievements of such teams.
 (2)A description of any impediments to the effectiveness of such teams. (3)Such recommendations for legislative or administrative action as such Secretary considers appropriate in order to improve the effectiveness of such teams.
 (4)Such other matters with respect to such teams as such Secretary considers appropriate. (g)Multidisciplinary team within OSD (1)In generalThe Secretary of Defense shall establish and maintain within the Office of the Secretary of Defense a multidisciplinary team on child abuse and other domestic violence within the Department of Defense. The team shall consist of at least one representative of each Armed Force and such other personnel as the Secretary shall specify.
 (2)DutiesThe multidisciplinary team maintained pursuant to this subsections shall do the following: (A)Identify and make recommendations on policies to address child abuse and other domestic violence.
 (B)Identify and disseminate best practices in connection with the purposes of multidisciplinary teams maintained pursuant to subsection (a).
 (C)Meet on a regular basis in order to— (i)review and assess the activities and effectiveness of multidisciplinary teams maintained pursuant to subsection (a); and
 (ii)in light of such review and assessment, make recommendations for improvements and enhancements of such teams and the authorities and activities of such teams.
 (D)Carry out such other activities as the Secretary of Defense considers appropriate. (h)Secretary concerned (1)DefinitionIn this section, the term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code.
 (2)Usage with respect to multiple installationsFor purposes of this section, any reference to Secretary concerned with respect to a single multidisciplinary team established and maintained pursuant to subsection (a) for two or more military installations that are under the jurisdiction of different Secretaries concerned, shall be deemed to refer to each Secretary concerned who has jurisdiction of such an installation, acting jointly.
				3.Pilot program on nurse home visits to reduce child abuse and improve safe childcare among military
			 families
			(a)Pilot program required
 (1)In generalThe Secretary of Defense shall, acting through the Defense Health Agency, carry out a pilot program on universal nurse home visits designed to provide eligible covered beneficiaries and their families training on safe childcare practices aimed at reducing child abuse and fatalities due to abuse and neglect, assessments of risk factors for child abuse, and connections with community resources to meet identified needs.
 (2)ScopeThe pilot program shall be designed to facilitate connections between covered beneficiaries and their families and community services and resources (including services and resources provided by the Department of Defense), and shall not be designed to replace any other resources currently available to covered beneficiaries and their families. The pilot program, including the practices covered by training pursuant to the pilot program, shall conform to evidence-based scientific criteria, including criteria available through publications in peer-reviewed scientific journals.
 (3)DischargeThe pilot program shall be carried out through a contract with an entity selected by the Secretary for purposes of the pilot program from among entities capable of meeting the requirements of the pilot program, including the provision of training for nurses who makes visits under the pilot program on evidence-based practices in connection universal nurse home visits.
 (b)LocationsThe pilot program required by this section shall be carried out at military installations selected by the Secretary for purposes of the pilot program as follows:
 (1)Not fewer than five installations that are locations of a military medical treatment facility. (2)Such other installations as the Secretary considers appropriate from among installations representing a range of situations, including installations in an urban location and a rural location, installations with a large population and with a small population, installations currently experiencing high incidence of child abuse, neglect, or both and low incidence of child abuse, neglect, or both, installations within the United States and outside the United States, joint installations, and installations serving only one Armed Force.
 (c)ElementsThe pilot program shall include the following: (1)Between one and three home visits described in subsection (f), and not more than seven other contacts, except in unusual cases (such as deployments), with such home visits by a team led by a licensed nurse to provide screening, community resource referral, and training to eligible covered beneficiaries participating in the pilot program and their families on the following:
 (A)General maternal and infant health. (B)Safe sleeping environments.
 (C)Feeding and bathing. (D)Adequate supervision.
 (E)Common hazards. (F)Self-care.
 (G)Recognition of post-partum depression, substance abuse, domestic violence in a mother or her partner, and community violence.
 (H)Skills for management of infant crying. (I)Other positive parenting skills and practices.
 (J)The importance of participating in ongoing healthcare for an infant and in ongoing healthcare for post-partum depression.
 (K)Finding, qualifying for, and participating in available community resources with respect to infant care, childcare, and parenting support.
 (L)Planning for parenting, co-parenting, or guardianship of children during deployment. (M)Such other matters as the Secretary considers appropriate.
 (2)Services and resources on offer or as otherwise available as described in subsection (g).
 (3)An electronic integrated data system as described in subsection (h) relating to— (A)availability and use of services and resources under the pilot program;
 (B)tracking of interactions between teams described in paragraph (1) and eligible beneficiaries and their families under the pilot program; and
 (C)evaluation of the effectiveness of the pilot program. (d)Medical staffThe Secretary shall ensure that the pilot program is carried out by licensed medical staff of the Department, such as obstetrics or pediatric nursing staff, and not family advocacy staff.
			(e)Mandatory participation
 (1)In generalExcept as provided in paragraph (2), the Secretary shall require all eligible covered beneficiaries at military installations at which the pilot program is carried out to be contacted as described in subsection (c)(1).
 (2)ExceptionThe Secretary shall encourage participation by both parents of a child in the pilot program, but participation by one parent shall be sufficient to meet the requirement under paragraph (1).
				(f)Home visits
 (1)In generalThe home visits described in subsection (c)(1) shall include the following: (A)An initial contact made prenatally (except when not possible, in which case the contact shall occur in the hospital or birthing location as soon after birth as possible) by a team described in subsection (c)(1), which shall include screening for the matters specified in that subsection.
 (B)If a parent is deployed at the time of birth— (i)the first home visit pursuant to subparagraph (A) shall, to the extent practicable, incorporate both parents, in person with the local parent and by electronic means (such as Skype or FaceTime) with the deployed parent; and
 (ii)another such home visit shall be conducted at a reasonable time after the return of the parent from deployment (in order to allow for reintegration), and shall include both parents.
 (C)Home visits by a nurse trained in the practices covered by the pilot program at the birth of a child, which visits shall follow a research-based structured clinical protocol.
 (2)Timing of visitsThe home first visit under paragraph (1) shall occur between two and five weeks after discharge from hospital or birthing plan, with appropriate follow-up generally accomplished within 2 home visits.
 (3)Duration of visitsVisits under this subsection shall have a duration between 90 minutes and 2 hours. (4)Final visitNot later than 45 days after the last visit conducted by a nurse under paragraph (1) with respect to an eligible covered beneficiary, appropriate staff shall follow-up with the beneficiary and the beneficiary's family to assess if they are using the services available as described in subsection (g).
				(g)Services and resources
 (1)In generalIn carrying out the pilot program under this section, the Secretary shall— (A)offer applicable available services and resources of the Department to eligible covered beneficiaries participating in the pilot program and their families based on the particular needs of the beneficiaries and their families; and
 (B)inform beneficiaries and their families of applicable services and resources that are otherwise available in the community concerned in connection with the pilot program.
 (2)Voluntary participationParticipation by an eligible covered beneficiary and family in any service or resource offered or available under paragraph (1) shall be at the election of the beneficiary.
				(3)Needs assessments of eligible covered beneficiaries
 (A)In generalIn offering services and resources under paragraph (1)(A), the Secretary shall conduct, or attempt to conduct, an assessment of every eligible covered beneficiary and beneficiary family participating in the pilot program, regardless of risk factors, to determine which services and resources to offer such beneficiary and family under that paragraph.
 (B)Particular needsIn conducting an assessment of an eligible covered beneficiary and family under subparagraph (A), the Secretary shall assess their needs and eligibility for particular services and resources and connect the beneficiary and family to services and resources for which they have a need and are eligible, either within the Department of Defense or elsewhere.
 (h)Electronic integrated data systemBefore commencing the pilot program, the entity with which the Secretary contracts under subsection (a)(3) shall develop and deploy an electronic integrated data system, tailorable to each military installation at which the pilot program is carried out and created in consultation with experts in community resources available in the vicinity of such installation, for purposes of as follows:
 (1)To list all services and resources to be offered under subsection (g)(1)(A) to eligible covered beneficiaries and their families.
 (2)To inform beneficiaries and their families pursuant to subsection (g)(1)(B) of services and resources that are otherwise available in the community concerned in connection with the pilot program.
 (3)To track interactions between teams described in subsection (c)(1) and beneficiaries and their families under the pilot program.
 (4)To track the services and resources used by beneficiaries and their families under the pilot program in order to evaluate the implementation and impact of the program.
 (5)To otherwise track and assess the effectiveness of the pilot program. (i)Two-Year assessmentTwo years after the commencement of the pilot program, the Secretary conduct an assessment of the effectiveness of the pilot program.
			(j)Reports
 (1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program required by this section. The report shall include a comprehensive description of the pilot program, including the following:
 (A)The installations at which the pilot program is being carried out. (B)The strategy and metrics for evaluating the effectiveness of the pilot program for purposes of the report under paragraph (2).
 (2)Final reportNot later than 180 days after the completion of the pilot program, the Secretary shall submit to the committees specified in paragraph (1) a report on the pilot programs. The report shall include the following:
 (A)A comprehensive description and assessment of the pilot program, including an assessment of each of the following:
 (i)The electronic integrated data system required by subsection (h). (ii)The ability of nurses to contact eligible covered beneficiaries and families eligible for participation in the pilot program.
 (iii)The extent to which families eligible for participation in the pilot program actually participate in the pilot program.
 (iv)The characteristics of families eligible for participation in the pilot program that do not participate in the pilot program, and summaries of the reasons for lack of participation.
 (v)The ability of nurses to adhere to the clinical protocols of the pilot program. (vi)The extent to which families participating in the program are being connected to services and resources under the pilot program.
 (vii)The extent to which families participating in the pilot program are using services and resources under the pilot program.
 (B)Such recommendations for legislative or administrative action as the Secretary considers appropriate in light of the pilot program, including expansion or extension of the pilot program.
					(k)Ongoing evaluation
 (1)In generalNot later than three years after the date of the report required by subsection (j)(2), and every five years thereafter, the Secretary shall conduct a scientifically rigorous evaluation of universal nurse home visits provided in accordance with this section, using administrative records, in order to assess the effectiveness of such visits in—
 (A)reducing incidence of child abuse and neglect and fatalities due to abuse and neglect; and (B)reducing emergency health care utilization for child injuries.
 (2)Scope of evaluationEach evaluation shall include a review of available referrals to the Family Advocacy Program, child hospital administration records, community-wide child protective service investigations, and such other indicators and sources of information as the Secretary considers appropriate.
 (l)Implementation defense-WideIf the Secretary determines as a result of the pilot program that any element of the pilot program is effective, the Secretary shall take appropriate actions to implement the pilot program as a program throughout and across the military installations of the Department.
 (m)DefinitionsIn this section: (1)The term community, with respect to a military installation, means the catchment area for community services of the installation, including services provided on the installation and services provided by State, county, and local jurisdictions in which the installation is located or in the vicinity of the installation.
 (2)The term eligible covered beneficiary means a covered beneficiary (as that term is defined in section 1072 of title 10, United States Code) who has a child under the age of five years or is expecting a child.
				(n)Funding
 (1)Authorization of appropriationsThere is hereby authorized to be appropriated for fiscal year 2019 for the Department of Defense $5,000,000 to carry out the pilot program.
 (2)AvailabilityThe amount authorized to be appropriated by paragraph (1) shall remain available until expended. 